                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

FORREST THOMAS, III                                                                      PETITIONER

v.                                                                         No. 3:18CV238-DMB-DAS

WARDEN TAYLOR, ET AL.                                                                 RESPONDENTS


                     ORDER GRANTING RESPONDENTS’ MOTION [10]
                              TO STAY PROCEEDINGS

        This matter comes before the court on the motion [10] by the State to stay the instant

proceedings pending the outcome of a competency hearing in the trial court. Should the trial court

find that Mr. Thomas was incompetent at the time he entered a plea of guilty, then the trial court would

vacate its judgment of conviction and sentence, which would moot the present proceedings (a

challenge to that conviction and sentence). Mr. Thomas has already received a mental evaluation

(which often causes a substantial delay in criminal proceedings); as such, the state trial court need only

set and conduct the competency hearing. The competency hearing is currently set for December 20,

2019. The motion [10] is well taken and is GRANTED. The instant case is STAYED pending the

outcome of the competency hearing in the state trial court. The State is ORDERED to file a notice

with the court every 60 days, informing the court of the status of the competency hearing.


        SO ORDERED, this, the 4th day of October, 2019.



                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
